Citation Nr: 1714384	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  11-02 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for status post right L5-S1 disc surgery with residuals of chronic lumbar pain to include scar ("low back disability").

3.  Entitlement to service connection for reactive airway disease, claimed as a lung condition.

4.  Entitlement to service connection for a skin disability, claimed as a rash.

5.  Entitlement to service connection for vasovagal syncope, claimed as lightheadedness and dizziness.

6.  Entitlement to service connection for left arm numbness.

7.  Entitlement to service connection for headaches.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976, with additional reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

These matters were previously before the Board in March 2016, when they were remanded for additional development.

During the pendency of the remand, a June 2016 rating decision granted service connection for a bilateral hearing loss disability.  As the June 2016 rating decision constitutes a grant of the claim for service connection on appeal, that issue is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream element of disability rating).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board finds that further development of the claims for service connection is necessary prior to appellate review.

There are outstanding VA treatment records.  Specifically, an October 19, 2015    VA treatment record indicated that the Veteran should return for a follow up appointment in April 2016.  VA treatment records subsequent to March 21, 2016 have not been associated with the claims file.  Additionally, VA treatment records from March 17, 2016, March 16, 2016, August 24, 2014, and November 5, 2008 indicate that various records had been uploaded into VistA Imaging.  However, the referenced records have not been associated with the claims file.  Accordingly, on remand the aforementioned records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

A May 1991 letter from Dr. Turner to the Veteran's Naval Reserve command indicates that the Veteran had filed a Workers' Compensation claim regarding his lumbar disc rupture.  As the records may be relevant to the Veteran's pending claim for service-connection for a low back disability, on remand reasonable efforts must be made to obtain any pertinent Workers' Compensation records.

In accordance with the March 2016 remand directives, in May 2016 an addendum opinion was obtained addressing the Veteran's claim for a skin disability.  However, the addendum opinion only addressed the Veteran's actinic keratosis, seborrheic keratosis, and acne.  It did not address his other skin diagnosis of dermatitis, nor is it clear whether the Veteran still has telangiectasia on the neck and whether such condition is a continuation of the findings on his separation examination in May 1976.        In light of the above, a new examination is needed. 

With regard to the Veteran's claim for headaches and left upper extremity numbness, the Veteran has not been afforded VA examinations.  In a February 2017 correspondence, the Veteran asserted that these conditions were related to    his in-service hazardous chemical exposure.  His correspondence also included treatise evidence indicating that lead exposure could cause muscle weakness        and nervous system damage.  Based on the foregoing, the Board finds that VA examinations are necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

With regard to the claim for service connection for PTSD, the Board notes the most recent examination determined that the Veteran did not meet the criteria for PTSD, but that assessment appears to be based, in part, on lack of a sufficient stressor.  However, the service department has recently recognized that the Veteran was entitled to a Combat Action Ribbon, as shown on a DD Form 215 issued in July 2013, although the basis for such individual award is not entirely clear in light of the Veteran's prior reports of not having engaged in actual combat.  The record does reflect that the Veteran served aboard the USS Coral Sea during the April 1975 Operation Frequent Wind and in May 1975 for the Mayaquez Operation.  He was awarded the Armed Forces Expeditionary Medal for such operations, as noted on a DD Form 215 issued in 1993.  Although the Veteran has not alleged he was part of actual rescue operations with flights originating from the Coral Sea during the Mayaquez Operation, a stressor of being on a ship participating in that rescue operation can certainly be considered to have been in a situation involving fear        of hostile military or terrorist action, as well as possibly seeing helicopters     damaged from combat as well as injured soldiers.  Accordingly, another VA       PTSD examination should be conducted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from March 21, 2016 to present, as well as the VistA Imaging records referenced in the March 17, 2016, March 16, 2016, August 24, 2014, and November 5, 2008 VA treatment records, and associate them with the claims file.  If any requested records cannot be obtained, the Veteran should be notified.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his disabilities on appeal.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified.

3.  After receiving any necessary contact information and authorization from the Veteran, request copies of the Veteran's Workman's Compensation records.  If the requested records are not available, the Veteran should be notified of such.

4.  Schedule the Veteran for a VA skin examination to address the Veteran's claim for service connection.  All results should be reported in detail.  Following review of the claims file, the clinician should respond to the following:

a.  Does the Veteran currently suffer from telangiectasia on the neck?  If so, is such a continuation of the telangiectasia noted on the Veteran's separation examination?  The examiner should explain why or        why not.

b.  With respect to the diagnosis of dermatitis noted in VA treatment records, is it at least as likely as not (50 percent probability or greater) that the dermatitis arose during active service or is otherwise related to active service, to include the Veteran's reported in-service sun exposure and exposure to asbestos, fumes, dust, and toxins, including lead, zinc, and arsenic.  The examiner should explain why or why not.  

c.  For the diagnosed actinic keratosis and seborrheic keratosis, is it at least as likely as not that either condition is etiologically related to the Veteran's reported in-service exposure to asbestos, fumes, dust, and toxins, including lead, zinc, and arsenic.  The examiner should explain why or why not.

5.  Schedule the Veteran for a VA headache examination.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not (a 50 percent     or greater probability) that the Veteran's headaches     arose during service or are otherwise related to his active service, including his alleged in-service exposure to asbestos, fumes, dust, and toxins, including lead, zinc, and arsenic.  The examiner should explain why or why not.  

6.  Schedule the Veteran for a VA peripheral nerve examination.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should identify any left upper extremity neurological condition present during the pendency of the appeal and opine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left arm neurological disability arose during service or is otherwise related to his active service, including his alleged in-service exposure to asbestos, fumes, dust, and toxins, including lead, zinc, and arsenic.  The examiner should explain why or why not.  

7.  Schedule the Veteran for a PTSD examination.  The examiner is advised that the Veteran was awarded a Combat Action Ribbon and participated in Operation Frequent Wind (evacuation of Saigon) and the Mayaquez Operation while serving on the USS Coral Sea, and was likely exposed at a minimum to the threat of hostile military activity, damaged aircraft arriving following combat rescue missions, and possibly injured soldiers returning from the mission.  If possible, psychological testing should be conducted to help clarify the Veteran's psychiatric disability.  

Following examination of the Veteran and review of the claims file, the examiner should indicate whether the Veteran's suffers from PTSD as a result of in-service stressors.  If he is not found to have PTSD, the examiner should opine whether the currently diagnosed condition (other than a personality disorder) is at least as likely as not related to his military service, to include is participation in Operation Frequent Wind and the Mayaquez Operation.  A rationale for all opinions expressed should be provided.

8.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United   States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

